Citation Nr: 1824744	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-46 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for spinal stenosis (lower back disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran has a period of active duty service from January 1956 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that declined to grant service connection for the claim of a chronic lower back disability.  Prior to coming before the Board, the Veteran's claim was transferred to the Houston, Texas RO. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's lower back disability is not shown to be related to active duty service or to any occurrence or event therein.  


CONCLUSION OF LAW

The Veteran's chronic lower back disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

A standard March 2015 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.  

The Veteran was afforded a VA examination connected with the claim most recently in July 2015 which includes an opinion as to the etiology of any current chronic lower back pain and its relationship to his period of service.  

      SERVICE CONNECTION FOR LOWER BACK DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran has a chronic lower back disability.  In the Veteran's most recent  July 2015 VA examination, the examiner diagnosed the Veteran with spinal stenosis.  The dispositive question is whether the Veteran's chronic lower back disability is related to disease or injury that is the result of service.  

January 1956 Service Treatment Records (STRs) reveal that the Veteran's back tested normal upon entrance into the military. 

September 1970 STRs X-ray's diagnosed the Veteran with a loss of the normal lordotic curvature of the cervical spine, however; the examiner also noted that otherwise the Veteran's spine is normal.

July 1974 STR diagnosed the Veteran with sharp back pain for 2 weeks.  The examiner noted that the Veteran was not able to perform any work during the period of the back pain due to weakness.  There was apparent resolution to the pain as no subsequent findings were recorded.

In a June 1976 separation examination, the Veteran attested to no change in his condition prior to his separation from service. 

In a July 2010 MRI of the spine, the examiner noted moderate to severe multilevel degenerative disc disease with type II modic changes noted throughout the lumbar spine worse at L3-L4 and L4-L5 . The examiner also noted moderate multi-level central canal stenosis worse at L2-L3 and L4-L5.

In a July 2014 back operation, the examiner diagnosed the Veteran with lumbar spinal stenosis of the L2-L3 and L4-L5 and performed a laminectomy. 

In a July 2015 VA examination, the examiner diagnosed the Veteran with spinal stenosis. The examiner also noted that the Veteran attributes the onset of his back pain symptoms to 2010 when he began having chronic back pain.  The examiner also noted that the Veteran expressed prior to 2010, he had never had any pain in his legs prior.  The examiner did not opine as to the etiology of the Veteran's chronic back pain or its relation to service. 

In a July 2015 Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran's diagnosed spinal stenosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

Although the Veteran's STRs diagnosed him with lower back pain in-service, the records do not indicate that the Veteran's lower back pain was chronic.  The Veteran's STRs do not reveal any complaints, diagnosis, or treatments for lower back pain post his July 1974 finding of pain.  The Veteran's July 1974 back pain symptoms were treated and subsided two weeks after the initial diagnosis without any record of further complaints.  In fact, in his discharge examination of June 1976, the Veteran did not report any medical issues and attested to no change in his physical condition prior to his separation. 

Furthermore, the Board acknowledges that the earliest post service medical evidence of the Veteran's chronic lower back disability was taken from a July 2010 MRI of the Veteran's spine, approximately thirty-four years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim of service connection for a chronic lower back disability until March 2015, approximately thirty-nine years following his separation from service.  There is no medical evidence of a nexus between service and the Veteran's lower back disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a chronic lower back disability, because the record indicates onset of the spinal stenosis of the lumbar spine many years after service and is not shown to be related to service.  

In a February 2015 lay statement, the Veteran asserted that his chronic lower back disability was attributed to compression injuries sustained in several parachute jumps. In a December 2015 lay statement the Veteran asserts that he injured his back by hiking with a weighed rucksack, repelling out of helicopters, mountain climbing, cross country skiing, road marches and two twenty-four months tours in Vietnam.  The Veteran also asserts that after his retirement he worked in a less strenuous job at a nuclear power plant which had no impact on his back condition.  

Although lay persons are competent to provide opinions on some medical issues, See Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's chronic lower back disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). That is, although the Board readily acknowledges that Veteran was competent to report his chronic lower back pain symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrated that the Veteran had received any special training or acquired any medical expertise in evaluating lower back disabilities. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, the Veteran's statements are lay evidence that do not constitute competent medical evidence and lack probative value.

Accordingly, as the preponderance of the evidence is against the claim for service connection for a chronic lower back disability, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b) (2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER
Entitlement to service connection for spinal stenosis (lower back disability) is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


